122 F.3d 1074
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Benjamin K. TOSCANO, Plaintiff-Appellant,v.James GOMEZ, Director, Department of Corrections;  StevenCambra, Jr.;  C.J. Johnson;  Robert Ayers;  S. Lawrence;  J.McGarth;  J. Kelly;  D.R. Smith, Lt.;  M.D. Castellaw,Correctional Lt.;  J.B. Williams, Correctional Lt.;  D.L.Willis, D.J. Davey;  G. Hasting;  M. Piland;  J. Browman;R. Alvarado, Correctional Officer;  D. Bettencourt;  M.Freeman;  G. Coffman;  K.G. Walker;  G. Bonnie Garibay;  T.Jenkins;  K. Todd;  R. Plechaty;  P.B. Long;  M. Johnston;C. Caraway, Defendants-Appellees.
No. 96-17049.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 25, 1997.**Decided Aug. 29, 1997.

Appeal from the United States District Court for the Northern District of California, No. CV-95-03761-SI;  Susan Yvonne Illston, District Judge, Presiding.
MEMORANDUM*
Before:  SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
Benjamin K. Toscano, a California state prisoner, appeals pro se the district court's summary judgment for defendants in his 42 U.S.C. § 1983 action alleging denial of due process in violation of the Fourteenth Amendment.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo the district court's grant of summary judgment, see Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.


2
Upon our review of the record, we conclude that Toscano failed to provide evidence that he was denied any of the procedural guarantees mandated by the Due Process Clause of the Fourteenth Amendment.  See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).  Accordingly, the district court did not err by granting summary judgment for defendants.  See Superintendent v. Hill, 472 U.S. 445, 454 (1985).

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  We deny Toscano's motion for appointment of counsel.  See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991)


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because of our disposition of this appeal, we do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996), to this appeal